DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered.

Priority
The Petition for Unintentionally Delayed Domestic Benefit Claim filed 21 October 2021 has been dismissed by the Office of Patent Application Processing (OPAP) for reasons filed 03 March 2022. 

Allowable Subject Matter
Claims 21-28 and 30-38 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach a ring worn on the finger of the user comprising a loop antenna, RFID transceiver and data storage embedded in the ring to store financial, medical and personal identification information to communicate with a nearby reader or base station to pay for purchases at a retailer or gain access to a building, see Brule US 2015/0178532 and Selsor US 2009/0273439. The prior art of record do not also teach the wearable device comprising a ring with a transceiver enclosed within a band portion of the ring using a social networking platform as a service to facilitate initiating a transaction between a base station and the transceiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644